Louis Taubman (Admitted NY) Email lou@lhttlaw.com November 5, 2010 U.S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn:Mr. Wyman Re: Tianyin Pharmaceutical Co., Inc. Form 10-K for the Fiscal Year Ended June 30, 2009 File No. 001-34189 Dear Mr. Wyman: I am counsel to Tianyin Pharmaceutical Co., Inc. (“Tianyin”).Tianyin received your comment letter October 29,2010 regarding the above referenced Annual Report on Form 10-K.On behalf of my client, I am writing to inform you that Tianyin intends to file its response to your letter on or before November 23, 2010.Please feel free to contact the undersigned if you have any questions regarding the Form 10-K or this letter. Very trulyyours, LESER HUNTER TAUBMAN & TAUBMAN /s/ Louis Taubman By: Louis Taubman Attorney at Law cc: Dr. Jiang, Tianyin Pharmaceutical Co., Inc. CEO
